An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA13-570
                         NORTH CAROLINA COURT OF APPEALS

                                 Filed: 21 January 2014


STATE OF NORTH CAROLINA

      v.                                       Wayne County
                                               No. 11 CRS 5499
TAMMY LYNN KAY



      Appeal by defendant from judgment entered 31 May 2012 by

Judge W. Allen Cobb in Wayne County Superior Court.                      Heard in

the Court of Appeals 30 December 2013.


      Attorney General Roy Cooper, by Assistant Attorney General
      Ebony J. Pittman, for the State.

      Gilda C. Rodriguez for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      A    jury    found   defendant     guilty    of   attempted      misdemeanor

larceny.     The trial court sentenced her to thirty days in jail,

suspended,        and   placed    her   on   eighteen   months    of   supervised

probation.        Defendant filed timely notice of appeal.

      On the morning of 16 September 2011, John Tyndall observed

a white pickup truck parked in the driveway of a vacant house at

665 Vail Road owned by his friend, Facie Denning, who lived
                                   -2-
across the street from the property.             The truck was backed into

the driveway “at a 45 degree angle to the back corner of the

house.”    Knowing    that   Denning    did     not   drive    a   white   truck,

Tyndall decided to investigate.             To the left of the vehicle, he

saw an unfamiliar male and female – subsequently identified as

Marvin Aldridge and defendant           –    “slouched down in        a    leaning

forward position” as though “grabbing ahold of something [and]

pulling it.”     When they saw Tyndall, defendant and                     Aldridge

stood up with a “deer in the headlight look” and started walking

toward him.    When Tyndall asked why they were on the property,

“[t]hey kind of hemmed and hawed around and . . . said oh we’re

– we were just checking out the house and – and ah, somebody had

told us it was for rent.”       After telling the pair that they had

been misinformed and that the owner of the property lived across

the street, Tyndall phoned Denning and saw him step out of his

house onto his driveway.

    As    defendant   and    Aldridge       walked    back    to   their    truck,

Tyndall spotted Denning’s “tiller sitting behind” where they had

been standing.   The tiller had been moved five or six feet from

its usual location under a piece of sheet metal behind a shed in

the back yard.   Fresh dirt along the grass leading to the tiller

made it “pretty evident that it had just been moved.”                      Tyndall
                                        -3-
noted   the   truck’s     license      number       and    phoned    the   sheriff’s

department    as    defendant    and    Aldridge          drove   across   the     road

toward Denning’s residence.

    Defendant       and   Aldridge     spoke    to    Denning       briefly   in    his

driveway.     They claimed to be from Pikeville and “said that they

had heard that the house was for rent and they were interested

in renting the house.”        Denning, who bought the property in 1958

and had never rented it or advertised it for rent, told them the

house   was   not    in   a   condition       for    renting.        Defendant      and

Aldridge backed out of Denning’s driveway and drove away just

before a sheriff’s deputy arrived.

    When Denning joined Tyndall to look over the property, they

discovered that “a piece of copper going from [an] oil drum to

[the] house . . . had been broken off and some more other pieces

of metal” previously strewn around the barn “had been grouped

together and laid in a pile” in the walkway between the barn and

the house.      Denning acknowledged that he had not been to the

property in “a day or two” but noted the “freshly moved” earth

and marks on the grass where the tiller had been dragged.

    Captain        Richard    Lewis    of     the     Wayne       County   Sheriff’s

Department responded to 665 Vail Road within five minutes of

Tyndall’s call.       Tyndall and Denning described their encounter
                                            -4-
with the occupants of the white pickup truck and showed Lewis

the tiller, copper tubing, and scrap metal that had been moved.

Captain Lewis conveyed the information to Detective Lieutenant

Keith Harris, who had located the white pickup truck on U.S. 117

North   in    the    Belfast    community.               Aldridge        was    driving     the

vehicle, and defendant was in the passenger seat.                              Defendant and

Aldridge told Harris that they were looking for a house to rent,

and that defendant “had been told [by] someone that [Denning’s]

house   was    for     rent.”      After         conferring     with       Captain     Lewis,

Detective      Harris    “wrote       both       of    them    a     citation       for     the

attempted larceny of the scrap metal and the tiller.”

    On       appeal,    defendant      claims          the    trial      court      erred    in

overruling     her     objection      to     a    portion      of     Detective       Harris’

testimony      describing       his        investigation            of     the      incident.

Specifically, she challenges the detective’s statement that he

consulted      the   records    of     local          scrap   dealers          to   determine

whether they had previous interactions with Aldridge:

              Q.   What   else         did         you       discuss       with
              [defendant]?

              A. How long she had been, you know, dating
              . . . this gentleman.

              Q. And what did you do after that?

              A. Based on what I had found out from
              Captain Lewis and reviewing what they had
                                     -5-
            told me about being there at the home I also
            did a records check with local scrap yards
            to find out information on Mr. Aldridge, and
            based on the information I was able to find
            there, and also the information I found from
            Captain Lewis, and inconsistencies in the
            story   and,   you  know,   everything  that
            happened there at the scene I –

            [DEFENSE COUNSEL]: Objection, your Honor.
            Mr. Aldridge is not on trial in this case.
            I’d object on relevance grounds –

            THE COURT: Overruled.

            . . . .

            [PROSECUTOR]: Go ahead, sir.

            A. I wrote both of them a citation for the
            attempted larceny of the scrap metal and the
            tiller.

(Emphasis   added).      Defendant      contends    that   Detective     Harris’

allusion    to   his   contact   with    local     scrap   yards   was   either

irrelevant to the charge against her or unduly prejudicial in

view of its limited probative value.               See N.C. R. Evid. 401,

403.

       Notwithstanding    her    objection    immediately     following     the

contested testimony, we conclude that defendant has failed to

preserve this issue for appellate review:

            “Where inadmissibility of testimony is not
            indicated by the question, but appears only
            in the witness’ response, the proper form of
            objection is a motion to strike the answer,
            or the objectionable part of it, made as
                                      -6-
             soon as the inadmissibility is evident.”
             When counsel objects after a witness has
             answered the question and fails to make a
             motion to strike, the objection is waived.

State v. Gamez, __ N.C. App. __, __, 745 S.E.2d 876, 877 (2013)

(quoting State v. Goss, 293 N.C. 147, 155, 235 S.E.2d 844, 850

(1977);   citing   State    v.   Curry,     203   N.C.   App.   375,    387,   692

S.E.2d 129, 138 (2010)).          The transcript shows that defendant

made    no    motion   to    strike       Detective       Harris’      testimony.

Accordingly, she waived her objection.                   Because she has not

sought plain error review pursuant to N.C. R. App. P. 10(a)(4),

her argument is overruled.        Id. at __, 745 S.E.2d at 878.

       No error.

       Chief Judge MARTIN and Judge DILLON concur.

       Report per Rule 30(e).